Citation Nr: 0420284	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in November 2000 when it was remanded for 
additional development.

By rating decision dated in March 2004, the RO granted 
service connection for left eye ocular hypertension with a 
possible angle recession component.  The United States Court 
of Appeals for the Federal Circuit has held that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Therefore, 
the only issue remaining for the Board's consideration is 
that listed on the title page of this decision.


REMAND

The veteran contends that he currently has right eye 
disability related to his military service.  Specifically, he 
maintains that his right eye was injured by a flying rock in 
service.

In November 2000, the Board ordered further development of 
this case.  In pertinent part, the RO was instructed to 
obtain the veteran's complete service medical records and all 
outstanding post-service medical records and to advise the 
veteran to submit any additional evidence corroborating the 
occurrence of his claimed in-service right eye injury.  
Thereafter, if appropriate, the RO was to obtain a VA 
examination by an ophthalmologist to determine if any current 
right eye disability is etiologically related to service.

The Board notes that the veteran's service medical records, 
received in May 2001, are negative for any complaint or 
finding of a right eye injury.  The post-service medical 
evidence is negative for any complaint or finding of right 
eye disability until 1998.  A February 2004 VA examination 
report notes an assessment of suspected glaucoma versus 
ocular hypertension bilaterally, and possible angle recession 
component bilaterally, which the examiner opined was at least 
as likely as not related to in-service "trauma."  However, 
the examiner provided no reasons and bases for his opinion, 
and he did not address the veteran's documented medical 
history.  Therefore, the VA opinion is not adequate for 
adjudication purposes and additional VA examination is 
warranted.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC. for the following actions:  

1.  The RO should return the claims 
folder to the VA physician who examined 
the veteran's eyes in February 2004.  The 
physician should be requested to review 
the claims folder and provide an addendum 
to his earlier report providing the 
reasons and bases for his opinion, to 
include a discussion of service medical 
records.  If that physician is not 
available, the RO should make 
arrangements for another ophthalmologist 
to review the claims folder and provide 
the required opinion with supporting 
reasons and bases.  

2.  Thereafter, the RO should undertake 
any other development it determines is 
required under the VCAA and implementing 
regulations.

3.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all the pertinent evidence and without 
regard to any prior decisions on this 
claim.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless he is otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




